

113 S2976 IS: Derivatives End-Users Clarification Act
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2976IN THE SENATE OF THE UNITED STATESDecember 4, 2014Ms. Collins (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act and the Securities Exchange Act of 1934 to specify how clearing
			 requirements apply to certain affiliate transactions, and for other
			 purposes.1.Short titleThis Act may be cited as the Derivatives End-Users Clarification Act.2.Treatment of affiliate transactions(a)In general(1)Commodity Exchange Act amendmentSection 2(h)(7)(D) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)) is amended by striking
			 clause (i) and inserting the following:(i)In generalAn affiliate of a person that qualifies for an exception under subparagraph (A) (including
			 affiliate entities predominantly engaged in providing financing for the
			 purchase of the merchandise or manufactured goods of the person) may
			 qualify for the exception only if the affiliate enters into the swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, on the condition  that if the
			 hedge or
			 mitigation of that commercial risk is addressed by entering into a swap
			 with a swap dealer or major swap participant, an appropriate credit
			 support measure or other mechanism shall be used..(2)Securities Exchange Act of 1934 amendmentSection 3C(g)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)) is amended by
			 striking subparagraph (A) and inserting the following:(A)In generalAn affiliate of a person that qualifies for an exception under this subsection (including affiliate
			 entities predominantly engaged in providing financing for the purchase of
			 the merchandise or manufactured goods of the person) may qualify for the
			 exception only if the affiliate enters into the security-based swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, on the condition that if the
			 hedge or
			 mitigation of that commercial risk is addressed by entering into a
			 security-based swap with a security-based swap dealer or major
			 security-based swap participant, an appropriate credit support measure or
			 other mechanism shall be used..(b)Applicability of credit support measure requirementThe requirements of section 2(h)(7)(D)(i) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(i)) 
			 and section 3C(g)(4)(A) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)(A)) (as amended
			 by subsection (a)) shall not apply with
			 respect to swaps or security-based swaps, as appropriate, entered into
			 before the date of enactment of this Act.